Per Curiam.
The evidence establishes that the defendant was an infant when the merchandise was purchased. The plaintiff, therefore, could not recover on the contract of sale nor could the defendant be required to pay the reasonable value of the merchandise with which he has since parted as a condition of pleading infancy. (Green v. Green, 69 N. Y. 553.) Moreover, the defendant is not hable in tort for any misrepresentation concerning his age implied from the fact that he purchased the merchandise. (International Text Book Co. v. Connelly, 206 N. Y. 188.)
Judgment and order reversed, with thirty dollars costs, and judgment directed for defendant, with costs.
All concur; present, Lydon, Frankenthaler and Untermyer, JJ.